Citation Nr: 9907482	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  94-14 703	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
acquired immune deficiency syndrome (AIDS), currently 
evaluated 60 percent disabling.  


REPRESENTATION

To be Clarified


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from November 1985 to 
September 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office which granted service connection for human 
immunodeficiency virus with history of candidiasis (HIV) and 
assigned a 10 percent evaluation for that disability.  In 
pertinent part, a July 1993 rating action increased the 
disability evaluation for HIV from 10 to 30 percent. 

In December 1993, the veteran's claims folder was transferred 
to the St. Petersburg, Florida Regional Office (RO).  Because 
VA Form 21-22, of August 1994 had appointed the Disabled 
American Veterans (DAV) as the veteran's service 
representative, he was represented at a March 1995 RO hearing 
by the DAV.  In a September 1995 rating action, the RO 
granted service connection for an umbilical hernia and a 
noncompensable rating was assigned.  An August 1996 rating 
action recharacterized the veteran's service-connected 
disability as AIDS and assigned a 60 percent rating, 
effective September 14, 1991.  

In an August 1996 written statement, Patricia A. Moores, 
Attorney, indicated that she had been retained by the veteran 
to represent him in the instant appeal.  In September 1996 
the RO acknowledged her representation with respect to the 
claim for an increased rating for AIDS.  

In October 1996, a total rating based on individual 
unemployability due to service-connected disabilities was 
granted effective September 14, 1991.  VA Form 8, 
Certification of Appeal, recognized the private attorney as 
the veteran's representative.  

A December 1996 written statement from the Disabled American 
Veterans advances that "vet[eran is] represented by [a] 
private attorney on all issues pertaining to HIV/AIDS." 

The case was remanded by the Board in March 1997.  The RO was 
requested to assist the veteran in changing his 
representative since VA Form 22a, "Appointment of Attorney or 
Agent as Claimant's Representative" had not been filed.  See 
38 C.F.R. § 20.603(a) (1998).  Also, it was noted that in his 
VA Form 9 of March 1993 
the veteran had requested a hearing before a member of the 
Board and although he did not appear for such a hearing on 
October 18, 1993, a Report of Contact dated the next day 
indicates that he still desired a hearing before a traveling 
member of the Board.  He then attended an RO hearing in March 
1995.  In the March 1997 remand by the Board, it was 
requested that the veteran clarify whether he still desired 
to have a hearing before a traveling member of the Board.  

After the March 1997 Board remand, the veteran's VA Form 21-
4138, Statement in Support of Claim, dated in March 1997 was 
received requesting a copy of the rating decision awarding 
him a total rating.  By RO letter of April 16, 1997, sent to 
the veteran's address as reflected in the VA Form 21-4138 of 
March 1997, he was requested to clarify whether he wished a 
hearing conducted before a member of the Board.  By RO letter 
of April 22, 1997, sent to the veteran's address as reflected 
in the VA Form 21-4138 of March 1997, the veteran was 
informed that the RO's letter to his private attorney, 
acknowledging her as his representative for the claim for an 
increased rating for AIDS, had been returned by the U.S. Post 
Office.  Thus, a copy of that letter was attached and the 
veteran was requested to forward it to his attorney for her 
to acknowledge receipt.  

However, neither the veteran nor his private attorney 
responded and the case was then returned to the Board.  Then, 
the DAV filed an Informal Hearing Presentation dated in June 
1998 in conjunction with the claim for an increased rating 
(despite the December 1996 statement acknowledging the 
private attorney as the authorized representative on such 
matters).  In the Informal Hearing Presentation a claim was 
set forth for service connection for a psychiatric disorder 
as secondary to service-connected AIDS.  This matter is 
referred to the RO for appropriate consideration.  

38 C.F.R. § 19.9 (1998) provides that "[a] remand is not 
required to clarify procedural matters before the Board, 
including appellant's choice of representative [] and 
requests for hearings before the Board."  Accordingly, the 
Board sent a letter to the veteran dated October 8, 1998 (and 
to the address as reflected in the VA Form 21-4138 of March 
1997) requesting that he clarify who he wished to represent 
him and he was provided copies of VA Form 21-22 and VA Form 
22A, for that purpose and he was requested to clarify whether 
he wanted a hearing before a member of the Board.  However, 
there was again no response.  In this regard, it must be 
noted that the October 8, 1998 letter stated that if he did 
not respond within 30 days it would be assumed that he still 
wanted a hearing before a member of the Board at the RO and 
that the case would be remanded for that purpose.  

In view of the foregoing, further appellate consideration 
will be deferred the case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule a Travel Board 
hearing for the veteran in accordance 
with governing regulations.  

2.  Since there has been no recent 
communications from Patricia A. Moores, 
Attorney, and the DAV has filed an 
Informal Hearing Presentation, the RO 
should attempt to clarify the veteran's 
representation by contacting each of the 
following: the veteran; Patricia A. 
Moores, Attorney; and the DAV.  

These three should all be requested, if 
necessary to take whatever steps are 
necessary to open communication between 
all of the aforementioned to clarify the 
veteran's representation.  If necessary, 
a single letter may be sent to all three, 
with an attached copy of this remand.  

3.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court. See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

While this case is in remand status, the veteran and 
representative, if any, are free to submit additional 
evidence and argument on the questions at issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Following the hearing, the case should be returned to the 
Board for further appellate consideration if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
accord due process of law.  No action is required of the 
veteran until he receives further notice.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 

- 5 -


